Citation Nr: 9930113	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  94-42 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for a nervous disorder, 
currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Yeager, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1942 to 
August 1944.

This appeal arises from a February 1993 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania, which denied the veteran's claim 
for an evaluation in excess of 10 percent for a service-
connected nervous disorder.  The veteran's rating was 
increased to 50 percent by an April 1995 rating decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
determination of the veteran's appeal has been obtained by 
the RO.

2.  A nervous disorder, to include a generalized anxiety 
disorder, is severe in nature, with symptoms such as angry 
outbursts, flat affect, extreme irritability, and poor 
insight and judgment.  As a result of this condition, the 
veteran is isolated from virtually all social contacts, and 
is effectively unable to obtain or retain employment.


CONCLUSION OF LAW

The criteria for a schedular evaluation of 100 percent for 
nervous disorder, to include a generalized anxiety disorder, 
have been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7 (1999); 38 C.F.R. § 4.132, DC 9400 (1996).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran filed his claim for an increased rating for a 
nervous disorder, to include a generalized anxiety disorder, 
in September 1992.  Since this condition was previously 
service connected and rated, and the veteran is asserting 
that a higher rating is justified due to an increase in 
severity of the disability, his claim must be deemed "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  See 
Caffrey v. Brown, 6 Vet.App. 377, 381 (1994).  Under these 
circumstances, pursuant to its duty to assist, the VA may be 
required to provide a new medical examination to obtain 
evidence necessary to adjudicate the increased rating claim.  
Id., citing Proscelle v. Derwinski, 2 Vet.App. 629, 632 
(1992).  This obligation was satisfied by the March 1998 
examination at the VA Medical Center (VAMC) in Erie, 
Pennsylvania, described below, and the Board is satisfied 
that all relevant facts have been properly and sufficiently 
developed.

Mental Health Center (MHC) notes and clinical records from 
the Erie VAMC dated in fall 1992 indicate that the veteran 
sought treatment there for severe anxiety.  At the time, he 
was reported to have no involved family and no friends, male 
or female, although a son lived locally.  The veteran 
described himself as a "loner," indicating that he rode a 
bike and fished for recreation, and cooked for himself.  He 
was unemployed, but had worked as an artist in the past.  
Objectively, he appeared polite, but had a flat affect, 
avoided eye contact, and became upset easily.  He stated that 
he believed people wanted to "interrogate" him, was 
distrustful of VA, and "fixed" on perceived injustices done 
to him during military service.  The veteran reported that he 
would become involved in "incidents" when he was upset.

In November 1992, the veteran received a psychiatric 
examination from the Chief of Psychiatry at the Erie VAMC.  
He reported living alone in an apartment, with virtually no 
social life, and stated that he resented attempts by other 
apartment residents to make contact with him.  The veteran 
was guarded and defensive, and the examiner indicated it was 
"clear he becomes intensely anxious during close personal 
contacts."  Insight and judgment were assessed as impaired 
by paranoid thinking.  The examiner diagnosed chronic 
generalized anxiety disorder and noted that the veteran was 
"unemployable" as a result of his condition.

A further examination was conducted at the Erie VAMC in 
December 1994.  This also indicated that the veteran lived 
alone, and described "angry outbursts."  He was again 
reported to be unemployable.  Contemporaneous treatment 
records are supportive of the veteran's reported history of 
social isolation, as is his testimony before the Board in 
February 1997.  The veteran's most recent VA examination was 
conducted in March 1998, at the Erie VAMC.  The report is 
consistent with those from prior VA examinations, and notes 
the veteran to be living alone with no friends.  The 
veteran's demeanor was characterized as irritable and 
anxious, and he became upset and angry at times.  The 
examiner diagnosed severe, chronic generalized anxiety 
disorder, and assigned a GAF of 60 to 65.  The examiner 
expressed his opinion that the veteran was unemployable.

Prior to November 7, 1996, generalized anxiety disorder was 
evaluated using criteria from the general rating formula for 
psychoneurotic disorders.  38 C.F.R. § 4.132, DC 9400 (1996).  
Under this formula, a 50 percent rating is appropriate where 
the ability to establish or maintain effective or favorable 
relationships with people is considerably impaired and, by 
reason of psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  Where the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired and psychoneurotic symptoms 
are of such severity and persistence that there is severe 
impairment in the ability to obtain or retain employment, a 
70 percent rating is appropriate.  Finally, a 100 percent 
(total) disability rating is assigned: (1) where the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community, (2) where there exist totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, or (3) 
where the individual is demonstrably unable to obtain or 
retain employment.  Each of the above three criteria provides 
an independent basis for granting a 100 percent schedular 
evaluation.  See Johnson v. Brown, 7 Vet. App. 95, 97, 99 
(1994).

Generally, where the law or regulations governing a claim 
change while the claim is pending, the version most favorable 
to the claimant applies, absent congressional intent to the 
contrary.  See Karnas v Derwinski, 1 Vet.App. 308, 312-313 
(1991).  The effective date rule established by 38 U.S.C.A. 
§ 5110(g) prohibits the application of any liberalizing rule 
to a claim prior to the effective date of such law or 
regulation.  Id.; see Rhodan v. West, 12 Vet.App. 55, 57 
(1998).  Because the Board finds, infra, that the veteran 
meets the requirements for a 100 percent rating under the 
schedule in effect at the time his claim was filed, the 
currently effective criteria will not be reviewed.

Based on the medical evidence and VA psychiatrists opinions 
described above, the Board concludes that the veteran is 
unemployable as a result of his service-connected generalized 
anxiety disorder.  In addition, it is clear that he is 
isolated, with no social contact other than the most cursory.  
He therefore meets two of the three criteria which would 
warrant assignment of a 100 percent rating under 38 C.F.R. 
§ 4.132, DC 9400 (1996).  See Johnson, 7 Vet. App. at 97, 99.  
Accordingly, his appeal must be granted, and a schedular 
rating of 100 percent assigned.


ORDER

A rating of 100 percent for a nervous disorder, to include a 
generalized anxiety disorder, is granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

